Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “a foreign computer server case” (claims 7 and 11), “at least one isolated computer” (claim 13) and “an isolated computer height substantially differing from said first computer height” (claim 14).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed elements, the Examiner can understand whether the claim language is supported by the originally filed application.
Response to Arguments
The Applicant’s remarks toward “heat release element” is irrelevant to the instant application.  
Drawings
The drawings are objected to because the set of corrected drawings filed in parent application 16/577,886 on 9/20/21 needs to filed in the instant application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a foreign computer server case” (claims 7 and 11), “at least one isolated computer” (claim 13) and “an isolated computer height substantially differing from said first computer height” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities:
The Specification filed in parent application 16/577,886 on 9/17/21 needs to filed in the instant application Appropriate correction is required.
Claim Objections
Claims 13-17 are objected to because of the following informalities:
a.	Claim 13, line 1, “stack” should be “rack”; 
b.	Claim 13, line 19, “multiple . . . ventilatable computer” should be “multiple . . . ventilatable computers”; and
c.	Claim 15, line 3, “between” should be “and between”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8, and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 5, line 2 requires “a replacement computer server case.”  Nowhere the originally filed priority application is there any disclosure of “a replacement computer server case.”
b.	Claim 7, lines 1-2 requires “said receiving includes receiving said status indicator of thermal status from a foreign computer server case” which is further defining “receiving a status indicator of thermal status” of claim 1, lines 5-6.  The specification at page 2, lines 6-8 (specification filed 7/26/21) states “a controller automatically opens or closes valve members provide in cartridges in response to a signal from a thermometer” but there is nothing 
c.	Claim 11, lines 1-2 requires “said receiving includes receiving said status indicator of thermal status from a foreign computer server case” which is further defining “receiving a status indicator of thermal status” of claim 9, lines 5-6.  The specification at page 2, lines 6-8 (specification filed 7/26/21) states “a controller automatically opens or closes valve members provide in cartridges in response to a signal from a thermometer” but there is nothing in the priority application that thermal status of a foreign computer server case of claim 11 is actuating an influx block member to an orientation to permit airflow from said cool chamber and said computer server case of claim 9;
d.	Claim 13, lines 20-21 requires “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  Nowhere in the priority application is there a disclosure of  “at least one isolated computer . . . impervious to airflow derived from said cool chamber”;
e.	Claim 14, lines 1-2 requires “said at least one isolated computer includes an isolated computer height substantially differing from said first computer height.”   Nowhere in the priority application is there a disclosure of “said at least one isolated computer includes an isolated computer height 
f.	Claim 17, lines 1-4 requires “said at least one isolated computer includes . . . having a first case body defining an airflow inlet opening” and Claim 13, lines 20-21 requires “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  Nowhere in the priority application is there a disclosure of “said at least one isolated computer includes . . . having a first case body defining an airflow inlet opening” in combination with “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 2; and Claim 9, line 3 requires “a server rack stand.”  Is this the same or different from “a server rack stand” of line 1 of each of claims 1 and 9, respectively?
b.	Claim 1, line 3; and Claim 9, line 3 require “a computer server case having a conduit.”  Is the conduit a separate element from the computer server case (i.e., formed by the sides of computer server case), or is the conduit 
c.	Claim 10, lines 1-2, “said first computer server case” lacks antecedent basis;
d.	Claim 13, lines 3-5 requires “a vertical rack stand body portion having a computer support surface, and having a body height and an interior void bifurcated into a cool chamber and an exhaust chamber in gaseous communication with multiple stand openings.”  What has the “in gaseous communication with multiple stand rack openings”, the vertical rack stand body portion, the computer support surface, or the interior void? 
e.	Claim 13, line 6 requires “multiple sealed computers” and line 1 requires “server computers.”  Does the “multiple sealed computers” form at least a portion of “server computers” of line 1?  Further is “at least one isolated computer” of line 20 also form an another portion of “server computers” of line 1?  
f.	Claim 13, line 6 requires “multiple sealed ventilatable computers” and “each sealed ventilatable computer.”  How can the computer(s) be sealed (which means it is closed) and ventilatable (which means it has at least an opening) at the same time? (Note amendments to claim 13 deleted 
g.	Claim 13, line 11 requires “a sealed ventilatable computer.”  Is this the same or different computer from “each sealed ventilatable computer” of line 6? (Note amendments to claim 13 deleting “substantially-sealed” preceding “computer case”). Did Applicant intend “a representative one of the sealed ventilatable computer?
h.	Claim 13, line 17 requires “an airflow impeller, adapter.”  What is the comma “,” referring to?  Did Applicant intend “an airflow impeller, adapted”?
i.	Claim 13, lines 20-21 requires “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  Does this limitation mean that the “at least one isolated computer” has be sealed so that no airflow (i.e. impervious) from “said cool chamber” reaches the “at least one isolated computer”? See Applicant’s remarks of 1/6/20, p. 11;   
j.	Claim 14, line 2 requires “substantially differing.”  When does an isolated computer height substantially differ from a first computer height, and when does an isolated computer height substantially not differ from a first computer height? 
k.	Claim 17, line 2 requires “first type”.  Does “first type” have antecedence in claim 13, line 7?
l.	Claim 17, line 2 requires “a first computer height.”  Is this the same or different “a first computer height” of claim 13, line 8?

n.	Claim 17, lines 1-4 requires “said at least one isolated computer includes . . . having a first case body defining an airflow inlet opening” and Claim 13, lines 20-21 requires “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  How is the at least one isolated computer impervious to airflow derived from the cooling chamber if there is an airflow inlet opening?
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571)272-2761. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571( 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  3/18/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835